UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1500


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.



               On Petition for Writ of Mandamus. (5:14-cr-00240-BR-1)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


William Scott Davis, Jr., Petitioner Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Scott Davis, Jr., petitions for a writ of mandamus seeking an order to

compel the production of documents and to compel the district court clerk to docket a

motion. We conclude that Davis is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007). And this court does not have jurisdiction to grant mandamus

relief against state officials. Gurley v. Superior Ct. of Mecklenburg Cnty., 411 F.2d 586,

587 (4th Cir. 1969).

      The relief sought by Davis is not available by way of mandamus. Accordingly, we

deny the petition for writ of mandamus. We deny Davis’ motions for a transcript at

government expense and to compel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2